PER CURIAM:
Annis Recardo Lloyd appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) action raising allegations of defamation. We have reviewed the record *259and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lloyd v. Lovell, No. 5:08-ct-03174-H (E.D.N.C. Jan. 22, 2009). We deny as moot Lloyd’s motion to compel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.